COURT OF APPEALS
                              SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                 NO. 02-12-00175-CV


Mote Resources, Inc. and John             §    From the 271st District Court
Phillip Mote
                                          §    of Wise County (CV11-06-491)

v.                                        §    November 14, 2013

Charles T. Gardner and Janice Marie       §    Opinion by Chief Justice Livingston
Gardner

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. We reverse the trial court’s

judgment to the extent that it (1) finds that appellant John Phillip Mote individually

breached the Settlement Agreement, (2) grants appellees Charles T. Gardner

and Janice Marie Gardner the remedy of specific performance of the Settlement

Agreement as to John Phillip Mote individually, (3) declares the lease released

as to appellant Mote Resources, Inc., (4) quiets title as to any claim by Mote

Resources, Inc., and (5) awards Charles T. Gardner and Janice Marie Gardner

attorney’s fees against John Phillip Mote individually. We affirm the remainder of

the trial court’s judgment.
2-12-0075-CV
JUDGMENT
Page 2

        We remand this case to the trial court for further proceedings consistent

with this opinion as to appellees’ remaining pending claims against John Phillip

Mote individually.

        It is further ordered that appellant Mote Resources, Inc. shall pay all of the

costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By _________________________________
                                         Chief Justice Terrie Livingston